Citation Nr: 0314105	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to May 1952.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's currently diagnosed intestinal adhesions are shown 
to be related to his military service.  
No other gastrointestinal disability is shown to be related 
to service.


CONCLUSION OF LAW

Intestinal adhesions were incurred in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's contention that he 
suffers from a "colon condition" which had its onset during 
service and that service connection is therefore warranted.  

The Board initially observes that the RO characterized the 
issue on appeal as entitlement to service connection for 
colon polyps.  After a review of the medical and other 
evidence and the veteran's contentions, the Board believes 
that this was an unduly narrow characterization.  It appears 
that the veteran has been seeking service connection for 
gastrointestinal disability, however diagnosed, to include 
colon polyps.  In any event, it appears that the RO, in 
evaluating the veteran's claim, considered and rejected his 
contentions as to gastrointestinal disability in general.  
Thus, the Board will address this issue without remanding the 
case to the RO for additional adjudication. See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claim, and then proceed with an 
analysis of the issue on appeal.

Pertinent Law and Regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the August 
2000 Statement of the Case (SOC) and the April 2002 
Supplemental Statement of the Case (SSOC).  

Crucially, the veteran was notified by letter from the RO in 
January 2002 of the evidence necessary to substantiate his 
claim as well as the evidence he was expected to obtain and 
which evidence VA would obtain.  That four page letter 
specifically explained the VCAA in great detail.  The April 
2002 Statement of the Case also set forth the VCAA in 
exhaustive detail.    

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, VA and private treatment records, 
and reports of VA examinations.  

In November 2002, the Board undertook additional evidentiary 
development pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  This regulation was subsequently 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  However, in light of the favorable outcome in this 
decision, the Board does not believe that remand to the RO 
for additional adjudication is necessary because the veteran 
is not prejudiced by the Board's decision.  See Bernard, 
supra.

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.



Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (20012.

Factual Background

Service medical records reflect that four days after his 
induction in 1951 the veteran was found to have lung and 
intestinal tuberculosis with involvement of the terminal 
ileum and ileocecal valve.  He had chronic enteritis 
involving the ileum secondary to the intestinal tuberculosis.  
On July 12, 1951, the veteran had a functioning colostomy 
created.  On February 15, 1952, he underwent excision of the 
ileum and cecum as remedial surgery to treat the condition.  

The veteran was discharged from military service in may 1952.  
He filed a claim of entitlement to service connection, and in 
a July 1952 rating decision the RO denied his claim of 
entitlement to service connection for intestinal tuberculosis 
with functioning colostomy.  The RO determined that the 
intestinal tuberculosis had pre-existed service and had not 
been aggravated service and that the colostomy was remedial 
for the pre-existing intestinal tuberculosis. 

Post-service medical records show various gastrointestinal 
complaints and problems.  A June 1974 VA examination report 
included diagnoses of postoperative right colostomy; history 
of acute gastritis; and history of diverticulitis of colon.  

In February 1999, the veteran complained of upper abdominal 
pain and heartburn.  It was noted that he had abdominal 
surgery in June 1989, which showed lysis of adhesions, a 
perforated distal small bowel and a right hemicolectomy.  
Gastroscopy resulted in diagnoses of a small hiatal hernia 
and mild antral gastritis.
In June 1999, irritable bowel syndrome was suspected.  In a 
letter dated October 13, 1999, the veteran's treating 
physician, M.P., M.D., indicated that the veteran had 
probable irritable bowel syndrome and may have adhesive bowel 
disease and/or ischemic bowel disease.

In a January 2000 statement, Dr. M.P. stated the following:

The patient is currently being followed 
for gastroenterology aspect due to the 
history of chronic abdominal pain, 
constipation, and may have irritable 
bowel syndrome but, also, may have had 
intermittent partial bowel obstruction.  
Some of the patient's problems may be 
related to previous abdominal surgeries 
in the 1950's, and the patient has had 
previous lysis of adhesions and 
perforated small bowel at the site of old 
previous surgery in June 1989.  

The veteran was afforded a VA examination in February 2003.  
The examiner noted that the claims file and medical records 
were reviewed before examination.  In reciting the veteran's 
medical history, it was noted that four days after his 
induction in July 1951 the veteran had a sudden onset of 
cramping with lower quadrant abdominal pain with nausea and 
vomiting.  He was found to have intestinal obstruction of the 
lower small bowel.  He was diagnosed with tuberculosis of the 
intestine and underwent colostomy later in July 1951.  
Subsequently, in February 1952, he had excision of the ileum 
and cecum and underwent ileocolostomy.  The veteran reported 
getting crampy severe abdominal colic like pains on and off 
since his surgery in 1952.  In June 1989, he was hospitalized 
with acute abdominal pain and was found to have a perforated 
distal small bowel at the site of the old bowel surgery.  He 
underwent exploratory laparotomy, lysis of adhesion, partial 
omentectomy, and peritoneal lavage.  A colonoscopy in 
December 1996 revealed benign colon polyps.  

Following physical examination, the VA examiner opined that 
the veteran's chronic intermittent abdominal pain was most 
likely secondary to intestinal adhesions related to old 
abdominal surgeries.  The examiner further opined that the 
veteran's benign colon polyps, which were presently 
asymptomatic, were an incidental finding and not likely 
related to intestinal tuberculosis or surgeries.  

Analysis

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As a first step in the determination of entitlement to 
service connection, the Board finds that the veteran has a 
current gastrointestinal disorder.  Several medical repots of 
record, most recently the report of the February 2003 VA 
examination, reveal that the veteran has intestinal 
adhesions.  Also of record are reference in medical reports 
to various other gastrointestinal problems, including hiatal 
hernia, gastritis, irritable bowel syndrome and ischemic 
bowel disease.  Hickson element (1) has therefore been met to 
that extent.

The Board additionally observes that there is no recent 
evidence that the veteran has intestinal tuberculosis.  
Indeed, there is no post-service evidence of such disease, a 
period of over fifty years.  As discussed above, the 
veteran's claim of entitlement to service connection for 
intestinal tuberculosis was denied in 1952.  In addition, 
although the veteran has colon polyps, there is no evidence 
that such constitutes a disease or is symptomatic of a 
disease process.  Indeed, the February 2003 VA examiner 
characterized colon polyps as an "incidental finding".

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  In the absence 
of competent medical evidence of current intestinal 
tuberculosis, or of evidence that the colon polyps constitute 
a disease entity, service connection may not be considered.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records 
indicate that he was diagnosed with intestinal tuberculosis 
and underwent ameliorative surgery in July 1951.  Hickson 
element (2) has therefore also been satisfied.

With respect to Hickson element (3), medical nexus, there is 
of record evidence which establishes that the veteran's 
intestinal adhesions is related to service.  This evidence 
consists of  Dr. M.P.'s January 2000 statement, which 
although not precisely clear at least suggests that the 
veteran's intestinal adhesions were due to surgery in the 
1950s.  This appears to refer to the in-service surgeries, 
since there is no evidence of any other abdominal surgery in 
the 1950s.  

Also of record is a more detailed opinion of the VA examiner 
in February 2003.  That opinion was based on a complete 
examination and a review of the claims file.  The VA 
physician opined that the veteran's chronic intermittent 
abdominal pain was most likely secondary to intestinal 
adhesions which were related to the old abdominal surgeries.  
There is no medical opinion to the contrary.  

The Board wishes to point out that in addition to the in-
service surgery, there has been abdominal surgery after 
service, most notably in June 1989.  The medical evidence of 
record, however, does not indicate that the June 1989 
abdominal surgery caused the veteran's intestinal adhesions; 
rather, it appears that the 1989 surgery identified and 
attempted to correct those adhesions.

The Board is of course aware of the provisions of 38 C.F.R. 
§ 3.306(b)(1) (2002), discussed above, which provides that 
"the usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease . . 
.incurred before enlistment, will not be considered service 
connected unless the disease  . . . is otherwise aggravated 
by service."  After having carefully considered the matter, 
the Board believes that this section is not applicable to the 
intestinal adhesions.  It is clear from the record that the 
surgery in service was for the purpose of ameliorating the 
pre-existing intestinal tuberculosis, and further that the 
intestinal tuberculosis was not other wise aggravated by 
service.  However, based on the medical reports contained in 
the record on appeal, it does not appear that the intestinal 
adhesions may be considered to be the "usual effects" of 
the in-service surgery.  Indeed, the veteran's medical 
history includes the June 1989 surgery, which was 
accomplished, at least in part, to correct the intestinal 
adhesions.  There is nothing of record which indicates that 
such corrective surgery was routine or expected.  Further, 
the medical opinion evidence, in particular the February 2003 
examination report, appears to stand for the proposition that 
the intestinal adhesions were not considered to be a usual 
effect of the in-service surgery.  

On the other hand, it is clear that any colostomy residuals, 
to the extent that they continue to exist, fall within the 
provisions of 38 C.F.R. § 3.306(b)(1) and therefore cannot be 
service connected.  The service medical records make it clear 
that the colostomy was for the purpose of ameliorating the 
pre-existing intestinal tuberculosis.
  
Finally, there is no medical nexus evidence which serves to 
link the veteran's service and any other gastrointestinal 
disability.  The Board notes that the February 2003 VA 
examiner indicated that the veteran's benign colon polyps 
were not likely related to the intestinal tuberculosis or 
surgeries.  
 
In short, Hickson element (3) has been met with respect to 
the intestinal adhesions.  Since all three Hickson elements 
are satisfied with respect to intestinal adhesions, service 
connection is granted for that disability.  Further, since 
one or more of the Hickson elements have not been met with 
respect to any other gastrointestinal disable referred to in 
the record, including colon polyps, service connection is 
denied as to those disabilities.

In summary, for the reasons and bases expressed above, the 
Board concludes that  service connection for intestinal 
adhesions is granted.  The appeal is allowed to that extent.


ORDER

Entitlement to service connection for diagnosed as intestinal 
adhesions is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

